Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 1 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 2 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 3 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 4 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 5 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 6 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 7 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 8 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 9 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 10 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 11 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 12 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 13 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 14 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 15 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 16 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 17 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 18 of 19
Case 19-22020   Doc 214   Filed 04/03/20 Entered 04/03/20 14:39:27   Desc Main
                          Document      Page 19 of 19
